Citation Nr: 1826467	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Nicki Applefield, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Esq. 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2005 to November 2010.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection and an initial 10 percent evaluation for degenerative arthritis of the lumbar spine, effective November 24, 2010.

The Board notes that in his October 2014 substantive appeal, the Veteran raised the issue of entitlement to a TDIU based on his service-connected low back disability.  The RO did not issue a rating decision on the matter; rather the RO denied entitlement to a TDIU in a June 2015 Supplemental Statement of the Case.  In the context of this case, the Board has jurisdiction over the TDIU claim as part and parcel of the Veteran's increased rating claim.   See Rice v. Shinseki, 22 Vet. App. 447  (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Therefore, the issue is properly before the Board. 

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination in connection with his claim in April 2011, which is over seven years ago.  In subsequent statements, the Veteran and his attorney have argued that the April 2011 VA examination was inadequate in that the examiner failed to consider the Veteran's lay statements as well as additional, relevant medical evidence of record.  In addition, the Veteran has contended that his low back disability has worsened since the last examination. When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disorder.

With regard to the issue of entitlement to a TDIU, the Board finds that the low back disability is inextricably intertwined with the claim of entitlement to TDIU benefits.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination regarding TDIU will be deferred pending resolution of entitlement to an increased evaluation for the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter advising them of the evidence and information necessary to substantiate a claim for a TDIU, to include on an extraschedular basis, and request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative arthritis.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for evaluation the Veteran's lumbar spine disability under the rating criteria.

If the Veteran has additional functional limitations of the lumbosacral spine when he uses it repeatedly over a period of time, due to factors such as pain, weakness, fatigability, or incoordination, and/or if he has additional functional limitations with flare-ups, the examiner should express such functional loss in terms of degrees of additional loss in range of motion (i.e., in addition to that observed clinically), if feasible, taking into account all of the evidence, including the Veteran's competent statements with respect to the frequency, duration, characteristics, and severity of his limitations.

Governing law requires that if the Veteran is not exhibiting functional loss due to flare-ups and/or repeated use over time at the time of the examination, examiners will nevertheless offer opinions with respect to functional loss based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.

That said, if it is the examiner's conclusion that he or she cannot feasibly provide the requested opinion(s), even considering all of the available evidence, it must be so stated, and the examiner must provide the reasons why offering such opinion(s) is not feasible.

In the case of incapacitating episodes, the examiner should provide the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since 2010 to the present if so indicated by the medical evidence of record.

The examiner should also identify and evaluate the severity of any disorders associated with the service-connected lumbar spine disability, such as radiculopathy of the bilateral lower extremities.

A clear rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

